Hon.     H. A.        Glass,       Director
Textbook          Division
~Department             of Education
Austin,        Texas


Dear      Sir:                                               Opinion         No.     O-2213
                                                             Re:’     Appropriation                Act,   S. B.        427,       46th
                                                                      Legislature            --Textbook              Division--
                                                                      Employment                 of necessary               additional
                                                                      help .out of contingent                   fund.


                 ‘This     will        acknowledge          receipt         of your        letter     of date         April       12, 1940,
wherein          you ask        the opinion            of this     department              upon     the following              question:


                          “May         the     Textbook       Division         employ         necessary              addi-
                 tional        help     and charge          it against         the contingent             expense
                 as     itemized          under      ‘Maintenance              and Miscellaneous~’                    in
                 Senate         Bill     No.    427,    which        is the General               Appropriation
                 Bill     passed         by the last         Legislature             7”


                 It seems,             from     the statement~of               facts       ‘which     accompanies                 your    ques-
tion,     that you        desire         to use     the contingent             fund to employ                 additional          seasonal
help.


                 There         is an item          of $6,000          specifically           appropriated              by the Legisla-
ture     for     “seasonal            help,     clerical,        stenographic              and labor.”            The        contingent
fund,     by definition,               is available         only     for     those        items     of expense              which       the Legis-
lature     has     not specifically                provided          a definitely           limited       amount            to take      care     of.
However,          we     find     in the general             rider      appended            to Senate         Bill     427 a provision
which      indicates           a legislative            intent     that,     in addition           to the purposes                for    which
the contingent             fund        is ordinarily         to be considered                 as     available,            such     contingent
fund     may      be used         to pay        the salaries          of additional              employees.


                 The      provision            of the general              rider     to which        we      refer         is as follows:


                          “When          any additional            employees,              other     than      those        for
                 which         specific        salary       appropriations                have      herein      been        made,
                 are     employed              and are      to be paid             out of contingent            appropria-
                 tions,        such      employee~s          shall     not be paid           a larger          a~mount than
                 .than provided                in the regular          appropriated                salaries          for    similar
                 positions             in such     department              or agency,            . . .”
Hon.    H. A.    Glass,      Page   2, O-2213




                      This     provision      of the appropriation          bill    would       be meaningless,
        if it were        not intended     by the Legislature         that contingent               appropriations
        might     be used      to employ      additional       employees.          Such      authority        is there-
        fore    clearly     implied,       The   Legislature       obviously        must       have     intended     that
        the contingent         appropriations        made      in Senate    Bill        427 should        be available
       ‘for    the hiring     of additional      employees.


                      Your     question     is therefore        answered       in the affirmative.


                                                                             Yours           very    truly


                                                                  ATTORNEY               GENERAL             OF   TEXAS




                                                                                   R.   W.    Fairchild
                                                                                             Assistant
        RWF:PBP



        AP      ROVEDMAY            6, 1940

   &L
        ATTORNEY            GENERAL         OF    TEXAS


                                                                                                APPROVED
                                                                                                    OPINION



                                                                                                      Chairman